Citation Nr: 1000787	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-22 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital on June 5, 
2008.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida.  


FINDING OF FACT

1.  The Veteran has Medicare coverage.  

2.  The Veteran does not have any adjudicated service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital on June 5, 
2008 have not been met.  38 U.S.C.A. § 1725; 38 C.F.R. 
§§ 17.120, 17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to 
notify and assist claimants in the development of claims.  
Because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the 
fact that the VCAA is not controlling in these matters, the 
Board has reviewed the case for purposes of ascertaining that 
the appellant has had a fair opportunity to present arguments 
and evidence in support of his claim for reimbursement of 
medical expenses.  In short, the Board concludes from that 
review that the requirements for the fair development of the 
appeal have been met in this case.  

The Veteran reports that he called VA about an allergic 
reaction he was having to medication as was told to go to an 
emergency room.  This does not constitute an authorization to 
use private medical facilities at VA expense.  It was simply 
a health recommendation, not a financial commitment.  

There are two bases for payment or reimbursement of medical 
expenses that have not been previously authorized.  

The provisions of 38 C.F.R. § 17.120 provide for payment or 
reimbursement of unauthorized medical expenses for the 
treatment of adjudicated service-connected disabilities, non-
service-connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability, or 
any disability of a Veteran who has a total disability 
permanent in nature from a service-connected disability.  The 
evidence in this case shows that the Veteran does not have 
any adjudicated service-connected disabilities and he does 
not contend otherwise.  Therefore, he does not meet the 
threshold criteria for payment or reimbursement under the 
provisions of this section.  

Payment or reimbursement may also be made under the 
Millennium Health Care Act.  This Act provides that VA will 
be the payer of last resort for veterans who usually get 
their care at a VA medical center.  The Act has several 
requirements including that the Veteran have no entitlement 
to care or services under a health plan contract.  
38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. 
§ 17.1002(g) (2009).  A health plan contract is specifically 
defined, by the law as well as the implementing regulation, 
to include an insurance program described in section 1811 of 
the Social Security Act (42 U.S.C. 1395c) or established by 
section 1831 of that Act (42 U.S.C. 1395j).  38 U.S.C.A. 
§ 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) 
(2009).  42 U.S.C. 1395c refers to Medicare Part A and 42 
U.S.C. 1395j refers to Medicare Part B.  That is, the law and 
regulations specifically exclude payment under the Millennium 
Act if the Veteran has coverage under either Medicare Part A 
or Medicare Part B.  

The health insurance claim form from the private hospital 
indicates that the Veteran has Medicare Part B.  VA records 
show Medicare Part A coverage.  In a letter dated in July 
2008, the Veteran admitted that Medicare paid part of a 
previous bill.  Thus, the preponderance of evidence 
establishes that he has Medicare coverage.  It does not 
matter whether it is Part A or Part B.  This coverage 
precludes the payment or reimbursement of the bill.  

Since the claimed payment is barred by law, the Board need 
not address the other requirements, including whether the 
situation was an emergency.  


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at a private hospital on June 5, 2008 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


